In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2772

MICHAEL L. SHAKMAN, et al.,
                                                  Plaintiffs-Appellees,

                                  v.

CLERK OF THE CIRCUIT COURT OF COOK COUNTY, et al.,
                                               Defendants,

APPEAL OF: INTERNATIONAL BROTHERHOOD OF TEAMSTERS,
LOCAL UNION NO. 700
                     ____________________

        Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
       No. 1:69-cv-02145, Sidney I. Schenkier, Magistrate Judge.
                     ____________________

     ARGUED APRIL 15, 2020 — DECIDED AUGUST 12, 2020
                     ____________________

   Before MANION, HAMILTON, and BARRETT, Circuit Judges.
    BARRETT, Circuit Judge. Many years ago, a class of plaintiffs
sued the Clerk of the Circuit Court of Cook County, alleging
that the Clerk was engaging in unlawful political patronage
in violation of the First and Fourteenth Amendments of the
Constitution. In 1972, the Clerk and the plaintiffs entered into
2                                                  No. 19-2772

a consent decree that prohibited the Clerk from discriminat-
ing against the office’s employees for political reasons, and in
1983, a separate judgment extended that prohibition to hiring
practices.
    Litigation has continued in the ensuing decades. In 2018,
unconvinced that the Clerk’s oﬃce had cleaned up its act, the
magistrate judge appointed a special master to monitor the
Clerk’s compliance with the 1972 consent decree and the 1983
judgment order. As part of her eﬀort to determine whether
the Clerk was continuing to favor political allies in employ-
ment decisions, the special master sought to observe the con-
duct of the Clerk’s oﬃce managers at employee grievance
meetings. But the employees’ union, Teamsters Local 700,
didn’t appreciate the scrutiny, and it sent the special master a
cease-and-desist letter purporting to bar her from the room.
In response, the plaintiﬀs sought a declaratory judgment clar-
ifying that the 2018 supplemental relief order authorized the
special master to observe the grievance meetings. The un-
ion—which was not a party to the suit and did not seek to
become one—filed a memorandum opposing the plaintiﬀs’
motion on the grounds that the 1972 consent decree didn’t
provide a basis for the supplemental relief order and that the
special master’s presence at the meetings violated both Illi-
nois labor law and the union’s collective bargaining agree-
ment with the Clerk.
    The magistrate judge agreed with the plaintiﬀs, and the
union now appeals. Its principal argument is that the magis-
trate judge can’t force the union to tolerate the special master
because the union isn’t a party to the suit. In addition to re-
sponding to the merits of this argument, the plaintiﬀs contend
that we lack jurisdiction for two reasons. They assert that the
No. 19-2772                                                                   3

union cannot bring this appeal because it is not a party, and
they say that the magistrate judge’s declaratory judgment is
not an appealable final judgment under 28 U.S.C. § 1291. We
agree with the plaintiﬀs on the first point, so we need not ad-
dress the second.
    Party status is a jurisdictional requirement. Felzen v. An-
dreas, 134 F.3d 873, 878 (7th Cir. 1998), aff'd by an equally divided
Court sub nom. Cal. Pub. Emps.’ Ret. Sys. v. Felzen, 525 U.S. 315
(1999). This rule is deeply ingrained in the case law. Marino v.
Ortiz, 484 U.S. 301, 304 (1988) (“The rule that only parties to a
lawsuit, or those that properly become parties, may appeal an
adverse judgment, is well settled.”); United States ex rel. Loui-
siana v. Boarman, 244 U.S. 397, 402 (1917) (noting that the gen-
eral bar against appeals by nonparties is “a subject no longer
open to discussion”); In re Leaf Tobacco Bd. of Trade of N.Y.C.,
222 U.S. 578, 581 (1911) (“One who is not a party to a record
and judgment is not entitled to appeal therefrom.”); Bayard v.
Lombard, 50 U.S. 530, 551 (1850) (“It is a well settled maxim of
the law, that ‘no person can bring a writ of error to reverse a
judgment who is not a party or privy to the record.’” (citation
omitted)); Douglas v. W. Union Co., 955 F.3d 662, 665 (7th Cir.
2020).1 It appears in many of the statutes governing our juris-



    1 The Supreme Court has clarified that the party-status requirement
does not implicate Article III or prudential standing. Devlin v. Scardelletti,
536 U.S. 1, 6–7 (2002); see also Gautreaux v. Chi. Hous. Auth., 475 F.3d 845,
850 n.1 (7th Cir. 2007) (“[T]he right of a nonparty to appeal the decision of
the district court ‘does not implicate the jurisdiction of the courts under
Article III of the Constitution,’ thus it is not an issue of ‘standing.’” (cita-
tion omitted)). Although Douglas phrased its dismissal of the appeal in
terms of standing, it correctly stressed that the appellant was not a party
4                                                             No. 19-2772

diction, including the Magistrate Judges Act, which is appli-
cable here. 28 U.S.C. § 636(c)(3) (“Upon entry of judgment in
any case … an aggrieved party may appeal directly to the ap-
propriate United States court of appeals from the judgment of
the magistrate judge ….”(emphasis added)). And it is re-
flected in the Federal Rules of Appellate Procedure, which
contemplate that only parties can invoke our jurisdiction. FED.
R. APP. P. 3(c)(1)(A) (requiring a notice of appeal to “specify
the party or parties taking the appeal by naming each one in the
caption or body of the notice” (emphasis added)).
     The union admits that it was not a party in the suit before
the magistrate judge. Relying on Devlin v. Scardelleti, how-
ever, it argues that we must treat it as a party for purposes of
the appeal. 536 U.S. 1 (2002). In Devlin, the Court held that an
unnamed class member in a mandatory class action could ap-
peal the district court’s approval of a settlement because
“nonnamed class members are parties to the proceedings in
the sense of being bound by the settlement.” Id. at 10. So too
here, the union says—it is a party to the proceedings in the
sense that it is bound by the magistrate judge’s declaratory
judgment. Like an unnamed class member, the union claims,
it therefore has the right to appeal.
     This argument is in considerable tension with the union’s
position that the declaratory judgment cannot bind it because
it is not a party to the litigation. In any event, though, the un-
ion is not similarly situated to the unnamed class member in


to the suit and was not a “party” for the purposes of the appeal under any
of the exceptions. 955 F.3d at 665; see also infra at 4–5 (discussing the nar-
row circumstances in which a nonparty below is treated as a party for pur-
poses of appeal).
No. 19-2772                                                                   5

Devlin. A mandatory class action settlement “finally dis-
pose[s] of any right or claim [an unnamed class member]
might have” because it has preclusive effect on the members
of the class. Id. at 9; see also Taylor v. Sturgell, 553 U.S. 880, 894
(2008) (“Representative suits with preclusive effect on non-
parties include properly conducted class actions ….”). And
because an unnamed class member in a mandatory class ac-
tion has “no ability to opt out of the settlement … appealing
the approval of the settlement is [the class member’s] only
means of protecting himself from being bound by a disposi-
tion of his rights he finds unacceptable and that a reviewing
court may find legally inadequate.” Devlin, 536 U.S. at 10–11.
None of this is true for the union, which is not a member of
the plaintiff class in the action against the Clerk.2
    The union didn’t necessarily have to remain a bystander
to the suit. It could have moved to intervene, and if the mag-
istrate judge had denied the motion, the union could have ap-
pealed that order. Dickinson v. Petroleum Conversion Corp., 338
U.S. 507, 513 (1950) (“[A]n order denying intervention to a
person having an absolute right to intervene is final and ap-
pealable.”). Rather than intervening, though, the union
simply filed a memorandum in opposition to the plaintiffs’
motion for a declaratory judgment. While intervention would

    2 There are other narrow circumstances in which a litigant who is not
a party below can be a party for purposes of appeal, but none are applica-
ble here. See, e.g., In re Trans Union Corp. Privacy Litig., 664 F.3d 1081, 1084
(7th Cir. 2011) (holding that a law firm involved in a dispute over the dis-
tribution of attorney’s fees from a settlement fund is a party to the appeal
despite failing to intervene); SEC v. Enter. Tr. Co., 559 F.3d 649, 652 (7th
Cir. 2009) (extending Devlin to hold that a business’s investors can appeal
a receiver’s decision to distribute the business’s assets without formally
intervening).
6                                                   No. 19-2772

have clothed the union with party status, filing a memoran-
dum did not. See Gautreaux, 475 F.3d at 852 (“Unfortunately,
permitting CAC to participate in the proceedings by way of a
formal motion led to a misapprehension on the part of that
nonparty that it could appeal the district court’s decision.”).
We lack jurisdiction unless a party invokes it, so this appeal is
DISMISSED.